cnaau€s a. JABKHQN
`,f#111o13¢2 l
MRRK sTILE£ sess FM 351u °
* nznunnhr§ rx`?vvns l

 

taaaawf cnuwrv ' l 4 ` "mnrr nn 2-1-010414‘0518273~3
rnomns a. mxunén ' " ' '
D:sTchv mueax»cmxmiunu ' WF_ 7 _; _

sq1 u. B£LKNAP _` ‘ ` 1 '_» , nnvz§'§a~n@{as

rear mnern, Tx vsxss.oauz v ~v ` . ' j ;M

g

`DEAR cL£RK,PLEAsE F!mo zuc;ns€o THE ¢n;nnwzms§n@ §§ kp¢uxcamr v
oeaecrzom 10 TH£ srnrz's ¢anpnszn uewoanmoun Fncfgsfmwsrmes nmu
cowuuuszmms nF uaw amo.aaxwa{:r rn THE erw€wvfum Q€§fut cover

y IMMAADITLV F@H cowslosanr:sm'rw twa couaTs FAQTS F:m§;nss ann

. ;nNcLquaMH appuxcawr msuzn`asx res saenz rHAT THEV\QRES;NT st

znaném?rnm ?a TH€ count mIanu? DELAY sum Tu TIME LIMIT§ man 1

MAIgIMB-TIME TRAv€u. APPLI;AN? msuLn ahss usx THE QLERR fo FILE

sara stamp AND RaTuRw. 50 rust AFPLICAMr mnuLb se Aavxsép THAT '

mrs uaascr;nw HAS.BEEN paa@cwrzr TQ`THE cnuar rea cun$xo§garzsw.

, \Q`\

‘.\ .l z \\
\\_

o `~.

-_\\
~
/. .~`

l ? .
R_ESP B?FULU ` SUBM§[T`TED,,
. \" ;

      
 

,`- ,» \'
\. a
¢.
.
`s
'. .,
,4 .
‘. ' y
` ,\
\' k
\. "
. "\v
/ :\.
l "\ .
,l '; ‘-.
w ". i\,
,,' - \
,

 

 

c~1~u1oa1azueib273-a _ `l - @:;

ExPARTE &_ IN rae cRIMINAL nxsrarcr
~ §`;~‘ count mu. 1 nF
cHARLEs ALFnEn JAcKan § tanaANr cuuwrv, TExAs
x dJ1

APPLIBANT’S DBJECTIUN TD THE STATE'S PRUPDSED MEHDRANDUM,
FINDINGS DF FACT AND CUNCLUSIUNS DF LAU_

y TU: THE HUNDRABLE JUDGE UF SAID CDURT,
wTHE APPLIBANT IN THE ABUVE NUMBERED DAUSE HAS FILED HIS 11. 07
URIT. ALLEGING YHAT HE 15 BEINE UNEAUFULLV RESTRAINED BECAUSE
£1¢ HE RECIEVED INEFFECTIVE ASSISTANEE UF CDUNSEL FRQM HIS TRIAL
COUNSEL ANDF APPEALATE CDUNSELN&RIAL CUUNSEL MAS INEFFECTIVE IN
GRDUNDS UNE,wTUU, THREE, FBUR, FIVE, SIX, SEVEN EIGHT, AND TEN,
a AND APPELLATE CBUNSEL UAS IMEFFECTIUE IN GRDUND5 NINE.

k

THE DISTRICT ATTDRNEY, AND BUTH TRIAL AND APPEAL CUUNSEL"S HAVE
ALLEDGED THAT ALL THESE HARMFUL GRUUNDS BF ERRDR UERE THE RESULTR
DF TRIAL STRATEDBY. APPLICANT DBJEBTS TD THES FINDINBS AND STATE'S
THE FULLHMING:

_ IN EIGHT BF THE AFPLICANTS EUID€NCE PRESENTED IN THE URIT _,
ALL SUFPDRTED BV THE RECBRD DF THIS BDURT THE URIT SHUULD BE
BRANTED AND RELIEF AFFDRDED THE APPLICANT. THE APPLICRNT HAS
vHAISED THESE BRDUNDS 0 IN THE INTREST DF BUSTICE AND HAS DDNE UHAT
THE LAM DEMANDS 1N DRDER TD BET RELIEF DN A URIT .

VET INSPITE DF THE EVIDENCE PRESENTED BV THIS RPPLICANT, EVIDENCE
BF A CLEAR APFEALLATE AND TRIAL BUUNSEL INEFFECIVNESS TD THIS
l‘AFPLICAN? FRUM START TD FINISH AT TRIAL AND APPEAL.

VET INSFITE UF ALL THIS THE DISTRICT ATTURNEV'S DFFICE HA5 _
THI5 CUURT TD DUERLUDK THIS EVIDENCE, BV ABKING THIS DUURT TU CDNSIDER
THE FINDING UF THEIR UFFICE TD DENV AEPLIBANT'S URIT. l

THE DISTRIBT ATTDRNEY AND BDTH TRIAk AND APFEAL ATTDRNEYS
HAVE ATTEMPTED TD SUBTEFUDGE THE ALLPIEANT'S MRIT BY EASTINB SMUKE
SCRERNS AND UNLY SDUND BIT€S DF APPLICANT'S GRDUNDS AND FAILING TU
FULLV ADDRESS THE FULL ISSUES IN'TH€ GRUUND UF ERRUR IN HIS URlT.

APPLIcANT an Asx rule count 10 PLEAsE-kch rn MIND.TH£ FqLunuINa

.;> ,' ' ll

 

 

, THE DISTRICT §TTURNEY §ND TRI§L CUUNSE§ H§S 5T§§ED THIS U§S TRI§§

..-»1,

"‘-i.`..» .~»

l~)~ (»~

IN `BRUUND DNE §PP§IC§N§ 5T§TED TH§§ CDUNSE§ F§ILED §B STRIKE
BI§SED §ND DISQU§LIFIEDJURURS

THE ST§§E RESFUNDED CITINB TH§T §HERE 15 §§ €UIDENCE TU TH§T
MNRS BEILE §§5 BI§SED§B§INST§PFLIB§NT _ - _ 111

000010001 0000010 1001 0000 000 BEILE 0000 000 05000001 1001 00100000
000000£ 01100 000010000 00.000001 1001 11 01000000100 010001-010000 '
01111000 1000000 100 000010001 0500010001 00031010100 1001 000 00100
.15 0001000 10 00 10 100 00501001 00001005 0110 00100000 10 101

v 100001100 11000. 100 090010001 005 000500100 0000 000 10 015 0011
°.011100 1001 0000 0 30000 005 0001 010500 0101000010 1001 000 01000-_
10010100 0000 11 1001 0101 1001 000 00 0010 . 00100 10 100 1051001

10 1015.0000. 005. 00100 000000 0000 0010 010000 01 10100 00000£0

 

H10 000000 100 000010001 31010'5 1001 00000€0 001000 10 L0000 0 3
‘0000100 00000110010 100 1000000001 00011100 0010001000 0100001 0010-
l ence. 1_
the sizes responded 010109 that 00 00100 00000100 10 0000001 00500013,, ';
105110001 00 0001000 0000031000. 1010 10 00 0110001 10 500100F0000 `F
0000100010 000000 0000050 00100000 00 00100 001 0000 000001£0 10
010§0 100110000 01 000000100000010, 100 000000 19 00000 1001 01 00Lv
00010100 001 1100 10 100 10 100 0000001 100110001 10 000110001'5 0011
cass 000000 00001 00 0000000 0000000000 or 000;

v 100 31010 000 ALso 010120 1001 00 001000 0010001 10 000001 000
‘10100 51001001. 000010001 050:015 0001 0100 00 10100 010010001 00000
00000 00 0010£ 00 100100 10 00 01 001 0000 00000001 0005100100 _ ,
0010€000 01 100 000£0010000 001001 000 0000000010 000100. rr 11 000 ";Y'
10100 010010001 1000 001 50000 10100 _01001`0001. `“

100 10x00 00000 01 00100000 000 00000 . 0000 0000100100 00100000'
100 000000011 0001€0 002 0051 000001 0000 000 euznv 1100 00 050 100
0 0000100 000001100. 0010 00 00101 001000 10 00 1010 010 00010000000
'010000 000101001. 001 100 01010101 01100001 00000 0001 1010 00001 10

`0001001 1001 0001 01 010 000 10100 01001€01 000 000 0001001. ¢ ` $f`

 

 

 

 

IN GRDUND THREE §PPLIC§NT ST§§E'B TH§TGUUNSE§ F§I§ED TU REQUEST
§ LIMI§ING INSTRUCTIDNTD EXTR§NEBUS §DTS DF EVIDENBE _ fay

STR§TBY BECAUSE HE DID NU§ U§NT TD DR§U THE JURY'S §TTEN§IUN TU
2

 

.;.___/

  

applican£ asserta that this could nat hev2 ba2n trial stratgy because
?H£ JURV'a AYTEMYIBN 255 ALREADV FBBUSED 66 THIS THE FAGT THAT

'THIS EXTRANEUU9 ACTS EVIDE6BE 665 58 PGUERFUL 601 EUEN 6 PET¥IFUBGER

MBULD HAVE ALLDWED TNIS TYPE OF T£S?IHGNV 26 FRDN? OF 6 JURV,
CDUNSEL U65 DEFICIEN? 16 HIS PERFERMANZE FUR ALLGUIWB ?HIS 13 T6KE
FLABE 16 FRDNT GF: THE JURV 660 65 6666966£0 HIS DLIENT 6? 6 CRUBIAL

`Tr ns oF was peacsenznss..~

  

rm GRnumo Faua APFLICANT sTATE'@ 22 °222$¥?§§;§$¥:f¢@2:%

   

6CDU6SE F6ILED TG GBSECT YB IMFERMI55IHLE BOLSTERING BF ?HE STA?E'B

wxrm€ss. 4 ` t - »' n _ _ \.,_ .2..

THESYATE RESPBNDED UITINB TH6T: HDN. KLINE TU NUT ‘;‘OBJECT TU TESTIMDNY
THAT THE VICTIM H6D 6 REPUTATIDN FUR BEINB TRUTHFUL 665 THE RESULT

DF REASBNAELE TRIAL 5TRATGV. t

AFPLIGANT§ UBJEBTS TD THIS BEEAUSE 65 ST6TED BV THE CDUNSEL 660 Dall. 6.
UFFIBE THE DNLV REAL ISSUE 67 TRIAL 665 YHE CREDIABILITVUF 7HE

HVICTIM 50 FUR CUUNSEL TB ALLUU TESTIHONV BF TRUTHFUL CREDIABILITV TU

l BE AUARDED TU THE PRGSECUTIUN UITNESS UITHUUT EVE6  6TTEMPTINB TG
_ LDDGE 66 DBJECTIDN MAS THE REBULT UF DEFICIENT PERFBRMANBE» "

660 665 NOT SDUND TRIAL STRATEBV NUT EUEN 6 PETTVFDGGER UDULD HAVE
ALLDUED THIS TVPE UF BULSTERING DF 6 WITNESS UITHOUT CHALLENBING IT..

~ CDU&SEL 665 INEFFEDTIVE IN HIS CUUNSEL GF 6PPLIC66T.'

IN GRUUND FIVE APPLICANT STATES THAT
BDUNSEL FAILES TD DBJEC? TD PRDSEBUTURAL NISCDNDUCT DURING 5UILT/
INNDCENCE PHASE BF TRIAL BLBSING ARBUMENTS.

THE STATE RESPDNDED CITINB THAT THE STATE'S ARBUMENT THAT THE
APFLIBANT 665 6 PEDDPHILE 665 6 SUMMATIUN DF THE EVIDENDE AND

6 PLEA FDR LAU INFDRCEMENT.

APPLICANT 665 ALREADV 5T6TED THAT THE DISTRICT ATTDRNY 15 TRVING TD
SUBTERFUDGE HIS URIT HEAR THEV 665 DUING IT ABAIN FIRST BV DNLV

6NSUERING PART DF BRDUNB FIVE APPLICANY MDULD SHDU THE BDURT TH6T

_:EIDENTIFVS THREE SEPERATE 5ITU6T1065 UHERE THE

 

PRUSEBUTIUN I6G6GED 16 MISGDNDUET UITHUUT HIB BDUNSEL LUDBINB 66

DBJEBTIGNa THE PRUSECUTIUN H65 FAILED TB EUEN 6DDRESS 6PPL1566T' B
UTHER TUD EGMPLAINTE 16 GRBUND FIVE5 NAMELV THE IMPRDPER BBLSTERING

86 THE CREDIABILITV DF THE 5T6TE"5 EXPER? EITNESS BY REFERINB TU

.§

 

 

 

 

 

199 MEDIBAL TREATMENT AND DIA99915A5 FINDI.NG5 THAT Y§€ JU§Y 99!.~|1_:9_'_"J

1211 00 cuncsnh "0`10£010110 APn1u 01101An§ APPLIcAN1 90910113
1H1s ev 101 asso§n 1511 0a1¢ mannnnnoun snpuuo 1101).

Fua1uen no 'E'Ansuuem1s 01 1ns 110§1c011um'mas‘ u01 n
nensunAaLz osouc;:nqunon 1Hé 11101~0£ 100 00151110115 A navensxaL§
snnoa. wasn rue 19091001100 Ansuso 1HA1 AFpuIcAu1 mA§ a 11001»11€
1HE Aasunen1 mas §0 Pnsauolan 1HAT AN rus1nuc1xnu 10 1H1 auhv 10
ozsazsuAao av 1n1 ounce couLo N01 anne cusco 1M§ unnn. 111
APPLIcAN1's 1RIAL counsEL haven A111MP110 10 003111.

M01:Lv v. 31115,173 §. `m. 20 233 (1ax. cr. App. 1909),
ALEJANbRu v. s1A1€, 591 §. m.:zd 210 (1ex. cr. npp. 1973).,
(ALsu 511 wR11 nenuaauoun 111101011;.'v

  
  
 
 

IN 9§99"9 SIX APFLICANT STATE9 THAT 915 999959L FRILED TB 9BJEBT
T9 T9E EXFERT UITNESS TESTIM9NV BDNCERNING THE T§9T9F9L9955 9F

THE VIGTIM. *

THE STATE RESP9N9E9 QITINB T§E STATE's 99999199 FDR 999 BREDIBILI¥V *»~f

11 1ne AnAcsLx 015»1§15 1101 sxpga1 wz1nes§) was n aeasonAaLz
1010001100 14;, {Fnuu 101 1010100€. '

 

 

 

 

 

 

 

 

IN 999999 SEVENEAPPLICANTE 5T9T99 1991 915 T9IAL 999959L FAILE9 19
'UBJECT T9 IMFRDPER PUNISHHENT JU§Y 9RBUMENTS 9¥ P§DSECUTI9N 99§199
` PUNISHHENT PHA59 AMUUNTINB T9 REVE§SIBLE 9§§9§..

THE 5TRT9 RFSFBNDED CITING THAT THE STAT§'S A§GUNEBTTHAT APFLIBANT
»9A5 A FEDDPHILE§ 95 A SUHMATIDN 9F THE 99199999 AND § PLEA FDR

LAU ENFBRCEMENT.§`§' ~
1APFLICANT CUNIENDS THAT ¥HIS 9A5 NDT  395T AN A§G9H€9T 999 THE

FDRT 99RTH PDLIBE DEPT. 99T F9§ AL59 F9R TH9 VIDTIH AND 799 99HMUNITV
THIS ARG9ME9T FLEA F9R TH9 FORT MDRTH PDLICE 999 COMHUNITV SENTIMENT

 

_l_¢~ 5

 

§§

   

85 U§LL 86 FUR 1H§ 1616116 1 1H§ PRDSECUT6RS ARGUM§NTS AMDUT§D
16 R§V§RSIBL§ §RR 6§68655 SHE IMPLI§D TH8T THE 616116, TH§ FDRT
UDRTH P6L16§, 1H81 TH§ TARRANT 6DUN1Y CUMMUNIT¥ D§MANDS 666116§
FDR 8 PARTICULARPUNISHMENTAND TH§N MADE 8 PL§A :16 TH§ JURORS 16 `
H§§D 16 IH§ D§MANDS 6F TH§ BUMMUNITV FDR 8 (661 V§AR SENIENC§ AND
8 (261 V§AR S§NYEN6§. 'BEE(R.. R. VBL. 8 6F 5 81 FAG§S 71- 721 8L56
S§§( 8PPL168NT'S MRII 8N6 M§HQRANDUM BRI§F1 THIS 15 8LL SUPFDRT§D
BY TH§ R§66R6 MIIHUU1 BUUNS§L §V§R ATT§MPTEINB 16 663§61.
16 GRDUND §IGHT APPL168NT 5181§6 THAT HIS 66UNS§L F81L§D 16 P§RS§RV§
1H§ R§V§RSIBL§ ERR6R 6F TRIAL 666615 1NFR6P§R URI11§N GDMMUNICA1IDNB
B§TU§§N 1H§ 666§1 866 JURV 866 GIVINB ADDITIGNAL INSTRUBTIDNS 16
'TH§ JURV 18 VIOLATION 6F 861 36 27 and 36. 26. 1 ` “ , :..'/<

_ fha Btate responded citine that 77077. kli_.he dl616 861' BBJEBT 16
jTH§ CDURT'S URITTEN CDMMUNICATIBN U1TH TH§ JURY 8§6865§ TH§ CDURT
J8LL6U§D HIM 16 §XAMIN§ 1H§ N6TE 8ND 1HE 666R1’S R§SpDN$§.‘ ‘”

700 APPLICANT 000£075 70 7Hxs 570700507 av 705 7RIAL 07700007
000 785 07570;07Y07700007 700 700 FoLLomINs kansons= (7) 700 APELI;
000715 0017 APPL100710N 070 015 wni7 BRIEF'cLEARLv sTArE 7007 015
coMPLAIN7 15 7007 HIs couNsEL FAIqu 70 000007 70 700 00000010A7100
' j?j&f§g¢aurz 70 the jury which mae mmpanpsa couNsEL's FAzLuRE 70 '
000£07 70 700 aunv 007£ 000 705 IMPRDPER commuwzcn7rom 07 705 00007
0170 700 aunv rs zuousu 70 5000 7007 us 15 INEF7007100 Auo 0£7107£~7,
710 nrs PERFnanANcE ascnusz 00 ALLowzo 705 vloLATIuns 0F ART. 30. 27
57005 A¢T. 36. 20 ng;§z:§g~g 07 700 7RIAL 00007 000 FAILINB 70
PERsERuE 7075 REVERSIBLE swann 700 APPEALLATE nevxzm._
APFL10007 cpEARLv 5707£5 01007 7007_0£ wavsa KNEm 07 007 susan 0070
00 00000~1007100 0170 700 00007 000 auav uw77L us necravso nzs.
JRIAL.TRANSCRIFT 000 cLERKs nccoRb sevenAL v€ARS AFTER 700 7RIAL 07
~H!s 10 2002. APFLIcANT'AssER7s As wELL 7HA7 17 15 HIGHLV uNLIKELv
,7007 015 7RIAL cuuwssg Knaw 0F nnv ounce 0076 00 000»001007;0~ 0170
'.70€ 00007 As mELu us 15 0057 7071~0 70 657 007 07 700 'IN€$FEC?ivE
lAssIsTANcE 0F counseL 00070 0001757 HIM. 007 700 secondrla 15 cLEAR
i7HA7 0070100 mAs ausa 70005007050 70 5000 7007 705 APPLICAN7 00 nrs
07700007 mens sues 010€0 A cHANcE 70 000£07, 00707055 70 700 000000
,70 5000 7007 700 APFLIBANT was 0000007 sack 70 00007 70 wave 700

§gRg;NDT§ R§AD BR 666§61§6 866 THIS 15 8 VIDLATIDN 6F 8R1@

  

 

's

‘,\

18§ APPLICRNT UQBLD 858 1815 888§§ 18 8881£8 815 8811 18 11'5
881181¥ 88§ -18 185 1881 1881 188 185 8151§!81 §118&8£¥ 15 k
8115881188 8858€8 88LV 8581818 88815 8F APPL1C881’3 8811»

F§BPL18881 5181£8 1881 818 8888858 D€N!ED 818 y /*
EY8F 888NSEL 888188 185 9881588581 PHAS€.:

  
 

!N aauu~o'w.`». _
errecxzv€?é§sxsf

 
  

185 51A1E RESPGHDED 811188 TRIAL STRRTGV'" 1 1881 1858€ 15 88
5810588€ 1881 8` REASDNRBLE LIKELIHUUD €X151 "81 185 881888£ 8F 188 ,
8888€5818€5 888L8 HAVE 8558 01FF€REN1 888 GUHS€L 881 18881850.5

  

THS aPPchAnv r€€Ls was né€o va lnFoau f g yount tuar vauuuo ven
vi axe max was nua£nuus enaons in exs mart tahv ué conPLaxns or 1
cnnqas so nAnnFuL tunv flew a£quR£ a navaasx"L1fj ' -
raise csaus£h nwa faa D,A. MAHE nrr£o zant -crxous mens bF
taxAL stanrzav nas YHAT wo zwxn ` s ana assn Pa€sénreo iq rue
cover . APPLchut san£cts to th LLesAtxons or Tnan stahtzsv
ev ass ntvss&sv . ssa AFFLxanr vaa€c‘rs Ts»~ §a. avnrsxus rnur

ne aaa Pnzsaur£o me zvzocucz ty§_ XW”§

 
  
  

    
   
     

 

 

uaPPL¥€RNT 888LD 858 1815 §_,M%,
88881 18 818518€8 185 EVIDENCL 85 885 PRE$ENT 0 18 815 8811 88188
`1$ ALL 58PPBR1ED BV 185 1815L 888§15 888898 ':APFLICABT 885 FI£ED
815 88!1 18 185 1818€51 8F 385118£. 18 5888 888 815 8885111811888L
815815 UERE VIULAT€D 888 85 8055 881 8381 18 55 8581€9 8ELI5F 3851
858385€ 815 18185 88885€L UGULD 181 18 818€ 558188 YRIRL 518318¥

 

 

185 &FFL_I:BMY ms FIL'EB ATLEABT magrmmda of manor and w seen
uaé rerun counszL nas cgacn£“z,arnu stanrcuv, ann even x¢ 11 mn§
rutan svaofesv cr mns‘nov sousa verna srsnrzsv . rue roxanne 10
na::cv 1a so nnsv xnsvnnc£s moses `n: suouLo save osa£creo cnasrxrur£s
~ ii osvrcxent Penvnnnanc£. `V; ~ -
twa anchnnr now nsa vH;s amant re runs ~unzan moving or ann uxs
yanswers 1 ‘i»¢ ~F ~
TWE nppLxcnnr was sravzo wuncnnus tzns runs rue nrsrnxcv Avvonntv
rs Arrempwxwe 70 suatzaruse ass ukzv ann he usa sex furs unsnanaLe
count to cunsvau£ ala unzvnno nLL the opcunsnrs or ala univ aneaaLLv
uzvu am évg romanos tug nttnxunsnto¢ suasvnnrxAL austxce, rs novak
'to vnnr£c1 ?uxs werx?zonga's n:enxs ann one Paoczss or uaw.
ausnzs v. anuev 1a1 s 571 1731 1960 "

 

 

   

IQF*

 

kannuuo'nlwg 1?£¥F£Brluz'asszsra§cs sw~cau§saL u§ nPP£AL ,1/“'

IN GRUUND NI§N NIN§ APPLICANT§D STATED THAT HE RE§§IVED IN§FFECTIV§
A§§ISTAN§§ §§ §§UNS§L §R§M HIS APP§ALLA?§ §DUNS§§ DBNRLQ GANDY.

tug srnfz aespnuoeo cxrzns vanr AFP110A§1 was FA!LEB 10 Pnovgu
runTHr§E keenan on oiazhf nppznu was susrxcxzuv re octan§i§€ v§uzvasa \;:
1 TR1A1 ceu§ssu wns INEFcmvsz h
`~ 1§1 svniz assn cxrzo 1H11 counse1 919 nor 1§F90P1R1v RAIQE
1§1Frzc11uz'nqsxs1auce 1n111 c1nxu nu ozaa cr AFPEAL. j
THE stats Aqu cites ruar APP1ICA§1 ass Fnruao 1a oc§owsrnare
l want 1§€ vera px§s 1Nc1uaen ennnas THAT cnums:L sueuLu wave aazszo
nn oza£cr AFPEA1 own Avachnr ana FAILED 10 Pauvz THAT ccu§se)'s
cnn;'ce or rssus cous111uvzn oeF;cmz~r ¢Peasoanmnce.¢

 

YHE AFFLIGANT NUU DBJEBTS .TB §A§H BF THE BTAT§'S RESFBNS§S
ABUV§ AND UDULD SHUU THE §DURT ?H§ FBLL"MINB' N.

nnnscnIen 1 -raz APP110A§1 was wax FnlL€o 19 venue 1§11 rae second nn
112131 AFPEFL uAs surrzczz§r azcnus£ bownes sa§ov 15 am vxpz§x¢§c€n
APFEA11ATE nrvun§cv rm Fncr ne 15 unaLEo 10§8€ ama nF tug 3231 1a "
TARRA§T couw1v. §§ 15 THE amc unum oao€n€o rue ozarsnn?Iu§ ap faa
aecuao FnP Appgnu, A§n Hz rue owe nespo§sla1z 10 anne sues THAY ne ,
,n£cx£v£o THE nassau nn rznz quo 11 surrzcxanv. APFLxcn§r §uuLo Pnrut-_‘q
,‘ our 10 run count runv tva keenan rs ocean tuAT ne ntnzxvzn was rnan
,_nscnnos mzvnrn n 11§£1v Fasnzo§ Ausq fares 15 nnrnxns 1~ the a£cuao
10 stw THAT §n; nn§ov usa nav TvPE dF Pana1s§5 agcxevlus tug rnxAL
z REBD§DS FRDM ?H§ §UURT REPBRTER UALERI ALL§N. TH§R§ 15 NUTHING IN TH§
nassau 11 ann 10 snow A§v 1191 or tweuFFrz§cv ne nzeur wave HAo.
vET rue orornxct n?fanuev nwa §R. annov mouLn vnv to wave rule count
TQBELIEVE rear ns 010 A11 aus1 1a rev 10 o£wv tnxs apaLxanr ona
nt£zz¢. - _ .
.g§g§crxo§ 2 faa sTATE-HAS 111ana£b rnur nppczcnnr ana nor nauvzu vuAT,
APPEAugATs counseus swouLo wave FzLEo'on anlsacn xnsrezcvxvz assrsrnnc

§§ CUUNS§L APPLI§ANT 033§§?5 TD THI§ AND SHBMB THIS §BURT BY HIS URIT
'_ THAT APPLIGANT HA$ ‘FIL§D NUH§RDU§ BRUUNDS UF §§RBR§ ON HIS TRIRL

cuuwssu Fan oaaxAL er esszcr;ue nssxsrnwcs ar cnn~seL, sun nLrHuusu
¢ALL,o§_§FPchhmrg_qanu§os anus MERIT one G§ou§o'srams§ our auo§£, `

 

 

‘110 1111 010111`13 110111;11011 11111P11c111s 1111,‘11£11 111 111AL
10011 110 111109£1 0011011011101 1111 111 aunv 011111 0111311111015
1121 115 suav 3111 001 1 1015 10 1115 115111011 1110 5101 11 1111
'KEY 115111011 1101 111 110111 APRiL 11111115 111 1 TRIAL cn111
aespnmozo 10 115 nunn 1111 1111011 FoLL01110 111 9111151015 or
\. 111 s 36. 27 110 111. 35. 21 01 115 vexwgooe 0F141111. PRQ. 4 4
' 111 AFPLICANT 115 11111 0101011 1111 1110 10011 101 11151 1 cHA1cE ‘£
”10 103101 10 111 31Rv 1015 01 THE cnunvs 1011111111101. 110 113
1011521 msvan 01311110 10 111 1011 111 1011111011101 01 111 1101111015
0F 111.1 36. 27 111 111. 35. 28 maxon 15 1 REVEHSIBL£ canon . onNALo
anov cuuLo 1111 111510 Amv aF 115 lssuas 1111 1 1115€0
111 1151£10 11 1115€0 112 Issua 11 111101 1PP11L 110 1111 011
zssug 115 auten 11 av 111 351110 00111 dr APPEALS 110 ozanao 10 az
101 phoPEHLv Pnsszmvsn F01 AppznuLATE 1211€1 A 101- 1111£11015 zssue
115 111111111 10111103 110 115 00111111015 115 suPPDRTED
` ev 111 TRIAL c01115 nassau 110 THE an "
11.5110v 115 11EF1101111 11 APPEAL §
111(111111111¥11111511111011111£111111111n110F11111111111>

013£c1101 3 115 5111€ 115 511150 1111 111111111 113 101 111111 1111
10u1szL's 110101 0F zssuzs 10 1113£ 01 011101 AFPEAE 01111111115
0511c1€11 151115£1111101.1?1110111 0131015 11 1113 aespunse 111
10010 snow 111 10011 111 aacnusc 111 assume 13 ¢L£AR THAT ounnuo annov
FILED 011v 011 13511 01 011111 nppenx run 111110111 111 1111 111010
was 1111 111 111 11111 10111 aLLowen 111011551111 11101101 1110 111
110010 uF oven AFP111111'5 013101101.111 511010 cover 01 AppzAhs
1110 1111 111 011110 01 xssug 110 101 seem pnnpzauv Pzaszavznzo 101
APFEALLATE asvzzu AFPL10111 was Pnzszauzo 1011110 101 nevrsm . ruzazFan
'mz 111111 115 0011101101.
101110111 00111105 11111 1111 101 catv 115 101119 01101
xweFFccrrva 11 115 0001511 1111 ne FILED 111 101 1111£11005
xssue 01 011101 APPEAL sur 12 111510 11 3111501 c01srpcaAeLE
1111 ev 111110110:11111 APPEAu 11 auL `
szzdaznuaumnrorAwgmsvcmmmmueman£zwnnoncsmnmmnanmnmuwswmn)

 

,',i

aus§cvr§§ 191 §§§§§§ 1111 1§€ §§§11 §§1 5111§§ 1n§1 §§ nzcrev§o
tus§§c§zu§ 191111§§1§ sr c§§§§§L 1§§§ §1§ awaen§L§re nrvoa§§v.
1§1 §1§1§ §§s§§§§£o crt;§§ 1111 §§§Lxcan1 §Ae r§zLen 1§ snow
1§§1 1§1§1 11 § §§§§§§§ 11 1101111111'1§§11 vu§ §§su§1 or 1§§ `
§§§111§91§ eaaceso§~§s§§uLu §§§1 §§§§ 011§5§£§1 §§o cu§§s§L §0110
1§§1 1§1 1111 §1§§ §§ca§n 115 §1§§1§§. _ ., h
1§§ §§§Lx§§§1 §§§ §§a€c1§ 1a 1§1 §§§§§ §§§§§§§§s 01 1§: avnvz

§§ 1§1 §1§111§§1 §§3§§11 rs 1§§ §1§1§§ §§F§o§§a 1§§1 §§ §a§ §§1
pauu:§ 1§§1 1§§ §11911 §§ 1§1 §§§1§1 §§§§1€§1§§1 §§u§o §§11 1111
011111111 11 §§Pz§h cauw§§§ §§§ §§1§§ 1§§1 1§£ 1011 1111 §§§ §isst§e

11151 §§§111§§1 §§§1§ §§§1§0 1§§ csuar 1§§1 1§§ zssus §1 §§§§
~§z§§ 11 1§§1§1§§§§ §§§§1 1§§ §§§1§1 §11§§§€1 011 1111 §15.§1§§§1
§§§z§§ §§1§¢ 1119 111 assume cnu§1 §§ §§p§§§§ §11§§§1 r§§ 1911 1111
'c§§o , 1§1§ 111 §1 1151§1 §§Kss §1§ 111111§11§1 §§ §1§ §§u§a§§

§§ §§ 11§§§1 §§§€§L. =

'1' azco§o sé§§§§ §1§§1 §§1§1§1§§ 1§1 §§z§ §1§; §§§v 11§§§ 1§11en
111111111 §§§ 111§§ sa§§§As §§n§§§§ §§ §§§§§ §§s uA§oz§s §1§§§§ §§§
nle§§§;z?x§§ zu§nas 1§§§1 191 §§§1 §§§§ §§§ua§ §§ 1§c 1011 p:§z 1§§1
§§ §§§§v §§§10 §§us §§ co§Lo §§1§ Fszo 11 §§ §§uLn §§u§ §n§ r§§ _
§§1§ §1§§ §§1 §§ §1§ §§1 §A§§ 11. §§111§§§1 10§11191 1§§1 11 §§; §§§bv
811§§ § §1§ 111 1111150 §§§ §§ns§u§§ §§P§§LLAT§ §11§§§11 §§§§§15
agl§§ §§§ §§ 1§§ §ésf §§ 1a§§§§1 cov§vv §§§1§ 1111 §§o 1§§ §§1§ oz§§
aunz§a 1§§13‘1n1§§§1 §§§§§§ 1§§ P§n§111111 15 §x1§§§§11 §13§ 1§§1
_1§£ §§s§z; 1 or 1§§ §§ar§§§§§§§ §o§uo §1'1 1111 .

 
 

1 f WETF:'. LNYH ALL` ¥HAY "&3’~9 ?HZ_'E CC’URT 1199¥ ¥AF.Z'. INTO CU$ZJIDERA¥XUN

"1§£ 1§015 §§ 1§€ §cr§§§ §§ §§.3§0 :s§§§ §§£1 §§§ 1§051 FAC1B §§§_"
‘?9£11 t cat §emdy` did t’ile‘ m'vl ackéione: direct a * _
99!£¥§' gin E 9£8999 .¢." .!!R 99»“)‘¢ 919 i.’ill.h 9 PZGN-NE!?EHZIBUQ IE?SHE M§D
RFF*I”"D¢`D 629 399€